                                                 Case 2:18-cv-01858-BJR Document 6 Filed 02/14/19 Page 1 of 2


                                       1
                                       2
                                       3
                                       4
                                       5
                                       6
                                       7
                                       8                    UNITED STATES DISTRICT COURT
                                                           WESTERN DISTRICT OF WASHINGTON
                                       9                          SEATTLE DIVISION
                                      10
                                         BRANDON LO, individually and           Case No.: 2:18-cv-01858-BJR
                                      11 on behalf of all others similarly
                                      12 situated,                              CLASS ACTION
                                      13
K AZERO UNI LAW GRO UP, APC




                                                      Plaintiff,                NOTICE OF SETTLEMENT
  24 5 F ISCHE R A VENUE , U NIT D1




                                      14
      C OS TA M ES A , CA 92 62 6




                                                               v.
                                      15
                                      16 ASSURANCE IQ, INC.;
                                      17              Defendant.
                                      18
                                      19
                                      20
                                           ///
                                      21
                                           ///
                                      22
                                           ///
                                      23
                                           ///
                                      24
                                           ///
                                      25
                                           ///
                                      26
                                           ///
                                      27
                                           ///
                                      28
                                           ///
                                           NOTICE OF SETTLEMENT
            Case 2:18-cv-01858-BJR Document 6 Filed 02/14/19 Page 2 of 2



1          NOTICE IS HEREBY GIVEN that the dispute between Plaintiff Brandon
2    Lo (“Plaintiff”) and Defendant Assurance IQ, Inc. (“Assurance”) has been resolved
3    on an individual basis. The parties anticipate filing a Stipulation for Dismissal of
4    the Action as to the named Plaintiff’s claims against Assurance with prejudice, and
5    the putative class’s claims against Assurance without prejudice, within 60 days.
6    Plaintiff requests that all pending dates and filing requirements as to Assurance be
7    vacated.
8
     Dated: February 14, 2019              Respectfully Submitted,
9
                                           KAZEROUNI LAW GROUP, APC
10
11                                         /s/Ryan L. McBride
                                           Ryan L. McBride #50751
12
                                           ryan@kazlg.com
13                                         Kazerouni Law Group, APC
                                           2633 E. Indian School Road, Ste. 460
14
                                           Phoenix, AZ 85016
15                                         Telephone: (800) 400-6808
                                           Facsimile: (800) 520-5523
16
17                                         Abbas Kazerounian #48522
18                                         ak@kazlg.com
                                           Kazerouni Law Group, APC
19                                         245 Fischer Ave., Suite D1
20                                         Costa Mesa, CA 92626
                                           P: (800) 400-6808
21                                         F: (800) 520-5523
22
                                           Joshua B. Swigart, Esq. #49422
23                                         josh@westcoastlitigation.com
24                                         Hyde & Swigart
                                           2221 Camino Del Rio S., #101
25                                         San Diego, CA 92108
26                                         Telephone: (619) 233-7770
                                           Facsimile: (619) 297-1022
27
28                                         Attorneys for Plaintiff

     NOTICE OF SETTLEMENT                                                   PAGE 1 OF 10
